Citation Nr: 1515841	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), including as a due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 

2.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome (CFS), including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for a disability manifested by joint pain, involving the bilateral shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include fibromyalgia, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1987 to August 1991. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, denied the claims for service connection for a gastrointestinal disability, fatigue, and a disability manifested by joint pain, involving the bilateral shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include as a due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  The Veteran appealed this rating action to the Board. 

In April 2014, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  At the hearing, the Veteran submitted additional medical evidence in a support of his claim for service connection for a disability manifested by gastrointestinal symptoms, to include IBS, including as a due to an undiagnosed illness or medically unexplained chronic multisymptom illness, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014).  A remand of this appeal is required, however, for reasons that are outlined below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Prior to adjudicating the claims the Board finds that additional substantive development is necessary; specifically, to obtain outstanding VA treatment records and to schedule the Veteran for additional VA examinations with respect to the claims for service connection for a disability manifested by gastrointestinal symptoms, to include IBS; entitlement to service connection for a disability manifested by chronic fatigue, to include CFS; and entitlement to service connection for a disability manifested by joint pain, involving the bilateral ankles, bilateral elbows, bilateral shoulders, and bilateral wrists, to include fibromyalgia.  The Board will discuss each of the reasons for remand separately in the discussion below. 

i) VA treatment records-All Claims

The Veteran testified that from February 2012, he had sought treatment for his disability manifested by gastrointestinal symptoms, disability manifested by fatigue and disability manifested by joint pains involving the bilateral wrists, bilateral knees and spine (thoracic and lumbar), bilateral ankles, bilateral elbows, and bilateral shoulders from the Minneapolis, Minnesota, VA Medical Center (VAMC).  (Transcript (T.) at page (pg.) 16)).  Treatment records from this VAMC are not of record.  As these records are constructively of record, they must be secured and associated with the Veterans Benefits Management System (VBMS) or Virtual VA (VVA) electronic claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examinations- Gastrointestinal disability claim; Disability manifested by chronic fatigue; and, Disability manifested by joint pains, involving the bilateral ankles, bilateral elbows, bilateral shoulders, and bilateral wrists.  

The Veteran seeks service connection for a disability manifested by gastrointestinal symptoms, to include IBS.  He maintains that he has continued to have gastrointestinal bleeding ever since he returned from the Persian Gulf.  (T at page pg. 3).  He also seeks service connection, in part, for a disability manifested by chronic fatigue and a disability manifested by joint pains involving, in part, the bilateral ankles, bilateral elbows, bilateral shoulders, and bilateral wrists.  He contends that ever since he was exposed to environmental hazards in the Persian Gulf, he has experienced chronic fatigue and joint pains, in part, in his shoulders, ankles, elbows, and wrists.  (T.) at pages (pgs.) 5-7) and March 2012 VA General Medical examination report)).  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection. 

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

ii) VA examinations

a) Gastrointestinal Disability Examination

As noted above, the Veteran seeks service connection for a disability manifested by gastrointestinal symptoms, to include IBS.  

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs). 

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "irritable bowel syndrome" and replace it with "functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  See 76 Fed. Reg. 41696-41698 (July 15, 2011).  Note to paragraph (a)(2)(i)(B)(3) indicates that FGIDs are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. 
Specific FGIDs include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id. This amendment is applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.  Id. 

VA examined the Veteran in March 2012.  After a physical evaluation, claims file review and recording his complaints of having had gastrointestinal symptoms since service in the Persian Gulf, the VA examiner concluded that although the Veteran had "symptoms," there was no current clinical objective evidence of any diagnosable disease or pathology or an undiagnosed illness.  The VA examiner determined that the Veteran died not meet the Rome II diagnosed criteria for IBS.   (See March 2012 VA general medical examination report).  

Subsequent to the March 2012 examination, the Veteran submitted a report, prepared by C. A., M. D., dated in February 2008, reflecting that he had been diagnosed as having gastritis.  (See February 2008 report, prepared by C. A., M. D. received by VA in April 2014).  

Thus, given the newly-received evidence reflecting conflicting VA and private evidence as to whether the Veteran has a diagnosed gastrointestinal disability, an examination and opinion is needed to clarify the nature and likely etiology of the Veteran's claimed gastrointestinal complaints.

b) VA Examinations-Disability manifested by chronic fatigue and Disability manifested by joint pains involving the bilateral ankles, bilateral elbows, bilateral shoulders, and bilateral wrists

The Veteran seeks service connection, in part, for a disability manifested by chronic fatigue and a disability manifested by joint pains involving, in part, the bilateral ankles, bilateral elbows, bilateral shoulders, and bilateral wrists.  

The Veteran's service treatment records disclose that he complained, in part, of flu-like symptoms, to include muscular aches in mid-November 1990.  The Veteran was diagnosed with gastroenteritis and dehydration.  These reports are devoid of any subjective complaints of fatigue or a disability manifested by fatigue.  A June 1991 service separation examination report reflects that the Veteran's lower and upper extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran related that he had had swollen or painful joints.  He specified that he had right knee pain with extensive running.  He denied having had a painful or trick shoulder or elbow, bone joint or other deformity, and arthritis, rheumatism or bursitis.  He reported being in "good health."  

VA examined the Veteran in March 2012.  The VA examiner physically examined the Veteran, reviewed his claims file and recorded his complaints of having had chronic fatigue since he had served in the Gulf War.  The VA examiner concluded that although there were symptoms of fatigue, there was no currently clinical objective evidence of a diagnosable disease or pathology or undiagnosed illness, to include CFS.  (See March 2012 VA General Medical examination report).  The VA examiner also related, in part, that the Veteran had joint pains in his ankles, elbows, shoulders, and wrists but ultimately concluded that there was no current clinical objective evidence of any diagnosable disease or pathology or undiagnosed illness.  The VA examiner further maintained that although there were symptoms, there were no specific diagnoses referable to the Veteran's joint pains of the shoulders, ankles, elbows, and wrists, to include fibromyalgia.  (See March 2012 VA general medical, ankle and elbow and forearm and wrist examination reports).  Despite these findings the VA examiner maintained, with respect to the Veteran's fatigue and joint pains involving the bilateral ankles, bilateral elbows, bilateral shoulders, and bilateral wrists, that these conditions had not been adequately evaluated.  Id.  (Parenthetically, the Board observes that the March 2012 VA examiner diagnosed the Veteran with low back, bilateral knee and left middle fingers disabilities that he found to have been unrelated to military service).  Thus, the VA examiner's statement that the Veteran's disability manifested by fatigue and disability manifested by joint pains, involving the bilateral ankles, bilateral elbows, bilateral shoulders, and bilateral wrists had not been adequately evaluated, suggests that further examination is necessary to determine whether these are manifestations of a medically unexplained or undiagnosed illness and if so, whether the symptoms are present to a compensable degree or were present in service.  See 38 C.F.R. § 3.317(b) (2014).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain reports of treatment of the Veteran from the VAMC in Minneapolis, Minnesota, from February 2012 to the present.  All evidence obtained should be associated with the Veteran VBMS or VVA electronic claims file.  If these records cannot be obtained, the RO should document why the records could not be secured.
   
2.  After the development in directive one (1) has been accomplished and any additional records are associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his gastrointestinal complaints.
   
The Veteran's physical claims folder and VBMS and VVA electronic claims files and a copy of this remand should be made available to the examiner for review in connection with the examination.  All indicated tests also should be performed. 
   
The VA examiner should elicit from the Veteran and record a complete medical history and identify detailed examination findings referable to the claimed gastrointestinal complaints.
   
After examining the Veteran and reviewing the entire record, the appropriate examiner must respond to the following question:  Is the Veteran shown at least as likely as not (50 percent or greater probability) to have a gastrointestinal disease process that had its clinical onset during service or due to an event or incident of his active service, such as his treatment for gastroenteritis and dehydration in November 1990, or gastrointestinal manifestations that are attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness?
   
The VA examiner must reconcile his or her opinion with C. A., M. D.'s diagnosis of gastritis in February 2008 and with the March 2012 VA examiner's conclusion that while the Veteran experienced gastrointestinal symptoms, there was no current clinical objective evidence of any diagnosable disease or pathology or an undiagnosed illness.  
   
A complete rationale for all opinions expressed must be provided. 
   
If the examiner is unable to provide the requested information or opinion with any degree of medical certainty, the examiner should clearly indicate that and provide a reason why a diagnosis may not be offered. 

3.  Schedule the Veteran for a Gulf War examination to determine if the Veteran's disability manifested by fatigue and disability manifested by joint pains, involving the bilateral ankles, bilateral elbows, bilateral shoulders, and bilateral wrists are qualifying chronic disabilities. 
   
The claims file must be provided for review by the examiner as part of the examination. 
   
The examiner should opine as to whether objective signs (such as pain) of the ankles, elbows, shoulders and wrists and fatigue were present in service; or at any time since service.
   
The post-service manifestations of the ankles, elbows, shoulders, and wrists (such as pain) and fatigue should be described.
   
The examiner should clarify whether there is a diagnosis(es) of the ankles, elbows, shoulders and wrists and/or fatigue.
   
The examiner should also opine whether any bilateral ankle, bilateral elbow, bilateral shoulder or bilateral wrist disability(ies) or fatigue is at least as likely as not (50 percent or greater probability) part of a medically unexplained chronic multisymptom illness (i.e., a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms), such as fibromyalgia and chronic fatigue syndrome, etc.
   
A full rationale and explanation should be provided by the examiner for any diagnosis or opinion rendered.
The examiner is informed that the Veteran's lay reports of his symptoms and history are competent evidence and must be considered in arriving at a diagnosis and/or an opinion.
   
4.  After completing the requested development and undertaking any other necessary development deemed indicated, the RO should adjudicate the issues on appeal in light of all the evidence of record.  
   
If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

